Citation Nr: 1611209	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-18 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to apportionment of the Veteran's VA compensation benefits.	


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 




INTRODUCTION

The Veteran had active service from June 1974 to June 1976.  The appellant in this case is the mother of the Veteran's daughter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina.  


REMAND

In her March 2010 substantive appeal, the appellant requested a hearing before a Member of the Board at the RO.  A hearing was scheduled in February 2016, and the appellant did not report.  However, it does not appear that she was notified of the date, time, and location of the hearing because both letters scheduling the hearing of record are addressed to the Veteran.  The appellant did not report, nor did the Veteran.  In a March 2016 statement from the Veteran's representative, the Veteran requested a hearing before a Member of the Board.  The Veteran has not been scheduled for the requested hearing.  Because Board hearings at the RO are scheduled by the RO, remand is required in this case.  38 C.F.R. § 20.704 (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran and appellant for a videoconference hearing before the Board.  Notify the Veteran and representative, and appellant, of the date, time, and location of the hearing; to include following all the appropriate procedures for notification of hearings in cases with contested claimants.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

